DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatzinger (DE 10156942 A1).
Regarding claim 1, Schatzinger discloses a lawnmower comprising at least one wheel (2) configured to support the lawnmower during operation, wherein the at least one wheel (2) comprises a rolling surface, and wherein the lawnmower further comprises:
a cleaning device (3) configured to clean the rolling surface, and an actuator (16) configured to move the cleaning device (3) relative the rolling surface 
Regarding claim 2, wherein the cleaning device (3) is configured to clean the rolling surface by abutting against matter on the rolling surface.
Regarding claim 3, wherein the actuator (16) is configured to move the cleaning device (3) relative the rolling surface such that different portions of the cleaning device face the rolling surface; see figure 3.
Regarding claim 4, wherein the actuator (16) is configured to rotate the cleaning device (2) around a first rotational axis.
Regarding claim 5, wherein the cleaning device (3) comprises a body and bristles (10) extending from the body.
Regarding claim 6, wherein the cleaning device (3) comprises a peripheral surface, wherein the peripheral surface, at least periodically, faces the rolling surface during movement of the cleaning device, and wherein the bristles (10) cover 2.5 % - 30%, or 3.5% - 20%, or 4% - 12.5%, of an area of the peripheral surface.
Regarding claim 7, wherein the bristles (10) cover the peripheral surface in a pattern such that the bristles periodically face the rolling surface in a plane comprising the first rotational axis and a portion of the rolling surface.
Regarding claim 8, wherein the bristles (10) cover the peripheral surface in a spiral pattern along the first rotational axis.
Regarding claim 9, wherein the at least one wheel (2) is arranged to rotate around a second rotational axis, and wherein the first and second rotational axes are substantially parallel.
Regarding claim 10, wherein the lawnmower is configured to move in a forward direction during operation, wherein the at least one wheel (2) is arranged to rotate in a first rotational direction when the lawnmower (1) is moving in the forward direction (V), and wherein the actuator (16) is configured to rotate the cleaning device (3) in the first rotational direction.
Regarding claim 11, wherein the lawnmower (1) is configured to move in a forward direction (V) during operation, and wherein the cleaning device (3) is arranged behind the wheel seen in the forward direction (V).
Regarding claim 12, wherein the lawnmower (1) is configured to move in a forward direction (V) during operation, wherein the at least one wheel (2) is arranged to rotate in a first rotational direction when the lawnmower is moving in the forward direction (V), wherein the actuator (16) configured to rotate the cleaning device (3) in a second rotational direction, opposite to the first rotational direction, and wherein the actuator (16) is configured to rotate the cleaning device (3) in a rotational velocity causing outer radial portions of the cleaning device (3) to obtain a higher tangential velocity than a tangential velocity of the rolling surface.
Regarding claim 14, wherein the lawnmower (1) further comprises an adjustment mechanism (9), wherein the cleaning device (3) is mounted onto the lawnmower (1) via the adjustment mechanism and wherein the adjustment mechanism (9) is configured to allow adjustment between different relative distances between the cleaning device (1) and the rolling surface.
Regarding claim 15 wherein the lawnmower (1) comprises a control arrangement (manual) configured to control operation of the actuator (3) based on a cleaning need of the rolling surface.
Regarding claim 19, Schatzinger discloses a method of cleaning a rolling surface of at least one wheel (2) of a lawnmower, wherein the lawnmower comprises the at least one wheels, a cleaning device (3), and an actuator (16), wherein the at least one wheel is configured to support the lawnmower during operation, and wherein the method comprises: cleaning the rolling surface, using the cleaning device (3), and moving the cleaning device (3) relative the rolling surface, during the cleaning of the rolling surface-
Regarding claim 20, wherein the lawnmower further comprises a control arrangement,
and wherein the method comprises: controlling operation of the actuator (16), based on a cleaning need of the rolling surface-
Allowable Subject Matter
Claims 13, 16-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference discloses cleaning a lawn mower wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747